         Case 2:20-cv-02831-LMA-JVM Document 26 Filed 06/09/21 Page 1 of 1




MINUTE ENTRY
VAN MEERVELD
June 9, 2021

                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

 DAVID LAMOTHE, JR.,                                   *     CIVIL ACTION
     Plaintiff                                         *     NO. 20-2831
                                                       *
 VERSUS                                                *     SECTION: "I" (1)
                                                       *
 WALMART, INC., ET AL.,                                *     JUDGE LANCE M. AFRICK
    Defendants                                         *
                                                       *     MAGISTRATE JUDGE
                                                       *     JANIS VAN MEERVELD


                                     STATUS CONFERENCE

         A video status conference was conducted on this date before the undersigned Magistrate

Judge.

         PARTICIPATING:         Evette Ungar, Sinnot Martin

         The parties discussed the status of settlement.




                                                                Janis van Meerveld
                                                           United States Magistrate Judge


MJSTAR (00:15)
